Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 10/05/2021.

	Claims 1-4, 6, 9, 10, 12-17, 19-22, 25-29 are pending. 

Claims 2-4, 13, 16, 17 and 19 have been previously withdrawn from further consideration as being directed to nonelected invention without traverse. 

	Claims 1, 6, 9, 10, 12, 14, 15, 20-22, 25-29 are subject of this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the 

Claims 1, 6, 9, 10, 12, 14, 15, 20-22, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquier (US 2006/0159643, of record) as evidenced by Material Safety Data Sheet (Luzenac America, Inc., June 1, 2007) in view of the article French Velvet (IDS filed 05/16/2019) and Touyama et al. (US 2011/0123580, of record), as evidenced by Lustiger et al. (US 2006/0264556, currently listed on PTIO 892), and further as evidenced by Jouffret et al. (EP 2770029).

 Applicant Claims 
Claim 1 is directed to a cosmetic composition comprising a talc particulate having a d50laser from 5.0 µm to 25 µm, a specific surface area (BET) greater than or equal to 15m2/g, and a lamellarity index from 2.0 to 8.0, 
wherein the talc particulate comprises less than 20% aluminum, based on the weight of the talc particulate,
wherein the cosmetic composition is for application to human skin, and 
wherein the cosmetic composition is a pressed powder.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jacquier teaches cosmetic compositions for making up or caring for keratin 50 equal to or greater than 10 µm, equal to or greater than 12 µm, or equal to or greater than 14 µm (paragraph 0136). Further, the Material Safety Data Sheet provides evidence that the majority of talc made by Luzenac taught in Jacquier is hydrous magnesium silicate with less than 2% being magnesium aluminum silicate (see Section II of the Material Safety Data Sheet).  Thus, a skilled artisan would have a reasonable expectation that the talc of Jacquier would have less than 20% aluminum and more specifically less than about 10% and no greater than about 5% set forth in instant claims 20-21 and 26.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
However, Jacquier does not teach the specific surface area of greater than or equal to 15 m2/g or lamellarity index of 2.0-8.0 as claimed by claim 1. 
French Velvet article teaches talc of Luzenac group provide enhanced silkiness and texture to the in cosmetic formulation, with additional optical benefit , e.g. mild luster/translucent, and high absorption capacity. Luzenac talc groups have specific surface area of 20 m2/g, and low aluminum content equal or <0.2% (see the entire document)..
Touyama teaches cosmetic composition suitable for touch up that has both simplicity that anyone can use and natural beautiful finish with good coverage (abstract; ¶¶ 0010, 0015). The composition comprises talc powder having high aspect ratio more 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cosmetic composition comprising talc particulate as taught by Jacquier and use the talc taught by French Velvet having BET 20 m2/g. One would have been motivated to do so because French Velvet article teaches such talc particles provide enhanced silkiness and texture to the in cosmetic formulation, with additional optical benefit, e.g. mild luster/translucent, and high absorption capacity. One would reasonably expect formulating cosmetic composition comprising talc particles having BET 20 m2/g wherein the composition has 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cosmetic composition comprising talc particulate as taught by the combination of Jacquier and the article by French Velvet, and alter the talc within the cosmetic compositions of Jacquier to the particles having high aspect ratio as taught by Touyama. One would have been motivated to do so because Touyama teaches that the cosmetic composition comprising such talc particles is suitable for touch up that has both simplicity that anyone can use and natural beautiful finish with good coverage, and wherein the talc particles are expected to have lamellarity index greater than or equal to 4 or greater than or equal to 5 as evidenced by Lustiger, and the lamellarity index is less than 5.0 and higher than 4.0 as evidenced by Jouffret. One would reasonably expect formulating cosmetic composition comprising talc particles having lamellarity index less than 5.0 and higher than 4.0 wherein the composition has both simplicity that anyone can use and natural beautiful finish with good coverage.
Regarding the talc powder diameter of 5-25 µm as claimed by claim 1, and 7.5-12.5 µm as claimed by claim 29, it is taught by Jacquier that teaches D50 equal to or greater than 10 µm, equal to or greater than 12 µm, or equal to or greater than 14 µm, and Touyama that teaches 15-40 µm. The claimed particle sizes overlap with the claimed sizes. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
2/g as claimed by claim 1, the article French Velvet teaches talc particles have 15 m2/g that overlap with the claimed value of greater than 15 m2/g. . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding the lamellarity index as claimed by claim 1 from 2.0-8.0, Touyama teaches talc particles having particle sizes higher than Jacquier , and are expected to have higher aspect ratio expected to have lamellarity index of about 4 or 5 as evidenced by Lustiger and have less than 5.0 and higher than 4.0 as evidenced by Jouffret.
In any event, optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success. One would have been motivated with a reasonable expectation of success to determine the optimal lamellarity depending on the desired shape and flatness of the filler.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) & MPEP 2144.05.
Regarding the claimed amount of aluminum of less than 20% as claimed by claim 1, and between 0.1% and 10% as claimed by claims 20 and 26, and between 0.1% and 5% as claimed by claim 21, Jacquier teaches less than 2%, as evidenced by Material Safety Data Sheet, and the French Velvet article teaches equal or <2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
With respect to instant claims 6, 10, 14 and 15, the claims recite the intended use of the claimed composition that imparts no patentability to the composition claims. The instant specification provides evidence that the talc of the instant claims acts as a 
Regarding compressed powder as claimed by claims 9, 10, 12, and 14, it is taught by Jacquier and Touyama. 
Regarding claim 12 and the powdered cosmetic compact being manufactured by a wet pressing method; it should be noted that this is a product-by-process limitation.  As a result, a determination of patentability is only based on the product itself.  Applicant is directed to MPEP 2113, which states that "If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, it is the examiner’s position that the product rendered obvious by the prior art above meets all the limitations of the structure implied by the process steps of claim 12.  Burden is on applicant to prove otherwise.  Further, Jacquier et al teach its pressed powder cosmetics can comprise oil-based binders, like castor oil (see example 10, paragraph 
Regarding surface treated talc particles as claimed by claims 22 and 25, it is taught by Touyama.
Regarding colorant claimed by claim 27, Jacquier et al teach its compositions comprise pigments (paragraph 0124).
Regarding claim 28 that talc particles have d50sedi between 1-3 µm, this is suggested by Jouffret (claim 3 of the reference. Based on the intended use of the composition, one having ordinary skill in the art would have determined the desired d50sedi. As evidenced by WO ‘174, the high aspect ratio of talc particulate is linearly proportionate to the lamellarity index, and as evidenced by Jouffret, the aspect ratio is defined as having lamellarity index less than 5.0 and more than 4.0. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Rejection Under 35 U.S.C. § 103
Applicants argue that the that the combination of Jacquier and Touyama does not disclose or teach, “a cosmetic composition comprising a talc particulate having a d50laser from 5.0 um to 25.0 um, a specific surface area (BET) greater than or equal to 15 m2/g, and a lamellarity index from 2.5 to 8.0,” as recited in amended independent claim 1. Jacquier and Touyama are silent to this talc as having a “specific surface area (BET) greater than or equal to 15 m2/g” as recited in amended claim 2/g or 5 m2/g (see examples 1 and 2 respectively). 

In response to this argument, it is argued that the newly cited limitation of “specific surface area (BET) greater than or equal to 15 m2/g” is taught by the newly cited article of French Velvet. Note that WO ‘174 is relied upon as evidentiary reference, and no longer is relied upon in the rejection standing in this office action. The combination of the cited references suggests using talc particulate that is about 10-14 µm or greater taught by Jacquier, and further has high aspect ratio implying lamellarity index between 4-5. Jouffret teaches D50 of 5 µm and 15 µm. Based on the intended use of the talc particulate one would have select the desired size, aspect ratio and lamellarity index of the particulate. Based on the intended use of the composition, one having ordinary skill in the art would have determined the desired d50sedi. Lustiger and Jouffret the high aspect ratio taught by the cited reference correspond to lamellarity index between 4.0 and 5.0. One having ordinary skill in the art would have altered the lamellarity index of the talc within the cosmetic compositions of Jacquier to use particles having BET of 20 m2/g taught by the French Velvet article and high aspect ratio as taught by Touyama. One would reasonably expect formulating cosmetic composition comprising talc particles having BET of 20 m2/g and lamellarity index between 4 and 5 as evidenced by Lustiger and Jouffret.

Applicants argue that the Office Action on page 5 admits that “Jacquier does not teach the lamellarity index of 2.0-8.0,” and instead relies on Touyama for such a teaching. Touyama fails to cure the deficiencies of Jacquier. The Office Action on page 6 relies on WO 174’ to make the assertion that “the aspect ratio... is linked to lamellarity index by linear proportionality.” However, it is noted that the “linear proportionality” depicted in Fig. 1 of WO 174’ below is a simplification of relationships between values within a very limited range. In particular, as seen in the Fig. 1 of WO 174’, the reference is silent to the relationships of aspect ratio to lamellarity index for lamellarity indexes greater than 2.0. Since WO 174 is silent to the relationships of aspect ratio to lamellarity index for lamellarity indexes greater than 2.0, it cannot be used to extrapolate the lamellarity index of talc in Touyama greater than 2.0. Thus, the combination of Jacquier and Touyama does not 

In response to this argument and in order to simplify the issue, and not agreeing with applicants’ characterization to WO ‘174, the reference is no longer relied upon as evidentiary reference. However, Lustiger teaches in paragraph [0067] that the talc having high aspect ratio means talc having average lamellarity index greater than or equal to about 4 or greater than or equal to about 5, and Jouffret teaches in paragraph [0016] that talc particulate having high aspect ratio are defined as particulate having lamellarity index less than 5.0, e.g. greater than 4.0. Jouffret further teaches talc particulate have particle sizes of 5 µm as claimed, paragraph [0011] that would expected to have the claimed properties.
The present claim is directed to product, which is identical to the product disclosed by the prior art and inherently will have the same properties and functions. It has been held that once a reference teaching product appearing to be substantially identical is made basis of rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to applicant to show an unobvious difference. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same. The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
Further, “The normal desire of scientists or artisans to improve upon what is In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed ranges. Based on the intended use of the composition, one having ordinary skill in the art would have determined the desired d50sedi. 
In the current standing rejection, motivation to combine the references exists, as well as reasonable expectation to achieve the present invention. In considering the disclosure of the reference, it is proper to take into account not only the specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The rational to modify or to combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve different problem. It is not necessary that the prior art suggest the combination or modification to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972.

Applicants argue that dependent claims 6-7, 9-10, 12, 14-15, 20-21, and 25-28 are allowable at least due to their respective dependence from independent claim 1. 

In response to this argument, it is argued that claim 1 is not allowable for the reasons set forth in this office action. Every limitation of each of the dependent claims is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./